                         Case 1:19-cv-11311-JSR Document 18 Filed 02/18/20 Page 1 of 1
2AO 154 (10/03) Substitution of Attorney


                                           UNITED STATES DISTRICT COURT
                         Southern                               District of                                        New York


            American Civil Liberties Union                                   CONSENT ORDER GRANTING
                                              Plaintiff (s),                 SUBSTITUTION OF ATTORNEY
                             V.
    U.S. Customs and Border Protection et al.                                CASE NUMBER:                 19 Civ. 11311 (JSR)
                                            Defendant (s),

           Notice is hereby given that, subject to approval by the court,             Defs. CBP and ICE                                              substitutes
                                                                                                          (Party (s) Name)

Dominika Tarczynska                                                          , State Bar No.                                      as counsel of record in
                            (Name of New Attorney)

place of       Casey K. Lee                                                                                                                                        .
                                                          (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:                  U.S. Attorney's Office for the Southern District of New York

           Address:                    86 Chambers Street, 3rd Floor, New York, NY 10007

           Telephone:                  (212) 637-2800                                Facsimile (212) 637-2702
           E-Mail (Optional):          dominika.tarczynska@usdoj.gov


I consent to the above substitution.
Date:
                                                                                                               (Signature of Party (s))

I consent to being substituted.
Date:                          2/14/2020                                           CASEY LEE                                 Digitally signed by CASEY LEE
                                                                                                                             Date: 2020.02.14 10:08:17 -05'00'

                                                                                                      (Signature of Former Attorney (s))

I consent to the above substitution.
                                                                                                                             Digitally signed by DOMINIKA TARCZYNSKA
Date:                          2/14/2020                                           DOMINIKA TARCZYNSKA                       Date: 2020.02.18 10:56:20 -05'00'

                                                                                                            (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:
                                                                                                                       Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
